Case 1:20-cv-08645-LJL Document 31 Filed 02/08/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sandy Ruiz, on behalf of himself and all other similarly
situated,

Plaintiff,
- against -
Case No: |:20-cv-08645-LJL

Truffa Pizzeria & Wine Room Corp. D/B/A Cocina
Chente Mexican Cuisine, and Moises Lopez Sr., Roma
Lopez, and Juan Rosario,

individually,

Defendants.

 

 

DECLARATION OF MOISES LOPEZ SR

I, Moises Lopez Sr., under the penalty of perjury, declare as follows:

I. My name is Moises Lopez Sr., | am a Defendant in the above-captioned case.

2. lama resident of the Bronx County, New York.

3. lama brother to one of the named Defendants, Roma Lopez.

4. I worked as a cook at Truffa Pizzeria & Wine Room Corp. D/B/A Cocina Chente
Mexican Cuisine (“Cocina Chente”) located at 3535 Riverdale Ave., Bronx, New York
10463 since 2017.

5, At Cocina Chente, there were only two cooks in the restaurant. One cook was primarily
responsible for cooking the main dishes, making the “this week's specials” and handling
kitchen supplies, while the other cook was handling other general menus.

6, I was one of the two cooks at Cocina Chente responsible for selecting and cooking the

special menus. Sandy Ruiz worked as the other cook at the restaurant.
9.

16.

Case 1:20-cv-08645-LJL Document 31 Filed 02/08/21 Page 2 of 3

Although Sandy and I worked as cooks, we performed different duties, worked on
different schedules, and received different rates of pay.

My job duties consisted of making the “special-for-the-week’s” menus, ordering kitchen
supplies and inventories, and choosing/ordering the ingredients for the week’s special
menus. Sandy was responsible for cooking other general menu items tn the kitchen.
During my employment at Cocina Chente, | regularly worked 3 or 4 days a week from
2:00 pm to 11:00 pm or from | 1:00am to 5:00 pm with a one-hour break. I was paid
approximately $1,000 to $1,200 per week.

I did not hire or fire Sandy Ruiz.

I did not have the power to hire or fire Sandy Ruiz.

I did not supervise Sandy’s work nor did I control his work schedule or working
conditions.

| did not have the power to supervise Sandy’s work nor did [| control his work schedule or
working conditions.

| did not determine the rate or method of pay for employees at Cocina Chente nor did I
have the authority to do so.

| did not have the authority to supervise any current and/or former employees of Cocina
Chente, including Sandy Ruiz nor did | have the authority to control the employees’ work
schedules or working conditions.

I do not own and have never owned any shares of Cocina Chente.

I was not and have never been involved in the operations of Cocina Chente in any

capacity.

bo
Case 1:20-cv-08645-LJL Document 31 Filed 02/08/21 Page 3 of 3

18, I, Moises Lopez Sr, affirm, under penalty of perjury, that the above statements are true

and correct.

Dated: ne Me York
6.2021

Vie (GLP) ote fr

Moises Lopez Sf

 
